Citation Nr: 0107249	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00--5 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a left rib cage injury with bilateral 
costovertebral and right flank pain with arthritis of the 
thoracic spine.  

3.  Entitlement to service connection for hypertension.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1957 to 
January 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to service connection for 
hypertension and entitlement to an evaluation in excess of 20 
percent for residuals of a left rib cage injury with 
bilateral costovertebral and right flank pain with arthritis 
of the thoracic spine will be addressed in the Remand portion 
of this decision.



FINDINGS OF FACT

1.  Service-connected hemorrhoids are manifested by 
subjective complaints of constant pain and persistent 
bleeding, with objective findings of moderately severe 
hemorrhoids with continued pain and bleeding.

2.  In a November 1994 rating decision, the RO, in pertinent 
part, denied entitlement to service connection for bilateral 
hearing loss; the veteran did not file a notice of 
disagreement as to that determination.

3.  Evidence added to the record since the November 1994 
rating decision is new, bears directly and substantially upon 
the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for hemorrhoids 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2000).

2.  Evidence submitted since the November 1994 rating 
decision denying entitlement to service connection for 
bilateral hearing loss is new and material; the claim is 
reopened.  38 U.S.C.A. 5108 (West 1991); § 38 C.F.R. 
§ 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Hemorrhoids

Factual Background

A review of the record reflects that in a November 1994 
rating decision, the RO granted entitlement to service 
connection for hemorrhoids, evaluated as noncompensable.

Upon VA examination dated in June 1995, the examiner noted no 
hemorrhoids were detected.  

A May 1996 private physician statement reflects that a recent 
examination of the colon revealed the presence of internal 
hemorrhoids.  

Upon VA examination dated in December 1996, the veteran 
complained of increased bleeding and irritation in regard to 
his hemorrhoids.  The examiner noted the presence of slight 
small external hemorrhoids and larger internal hemorrhoids.  
An impression of internal and external hemorrhoids in a 
stable condition and not really worse over the years was 
noted.  

In a January 1997 rating decision, the RO determined that a 
10 percent evaluation was warranted for hemorrhoids, 
effective from May 28, 1996.

Upon VA examination dated in October 1997, the veteran 
complained of bleeding from his hemorrhoids on a daily basis, 
sometimes rather marked.  He also reported pain on a daily 
basis.  The veteran reported severe flare-ups two or three 
times per week and staying home from work as much as three to 
five days per month because of painful episodes with his 
rectum.  The veteran reported treating himself with sitz 
baths.  Upon physical examination, the examiner noted small 
to moderately sized hemorrhoids externally.  Digital 
examination was noted as extremely painful.  There was no 
evidence of any abscess and no rectal fissure.  The examiner 
also noted two or three internal hemorrhoids about one 
centimeter in size.  There was no clot in the hemorrhoids and 
no bleeding at the time of examination.  An impression of a 
moderately severe hemorrhoid problem with continued pain and 
bleeding was noted.  

At his June 2000 RO hearing, the veteran testified to a 
continuous problem with his hemorrhoids, including continued 
pain and bleeding.  He also reported continuous use of over-
the-counter medication to relieve the pain. 

The veteran has submitted numerous other statements 
documenting complaints of daily pain and bleeding due to his 
hemorrhoids.  He has reported taking a hot bath every night 
to ease the pain.  He has also reported that his hemorrhoids 
bleed onto his underwear and pajamas and having to take extra 
underwear to work with him because of the bleeding.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (2000).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2000) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

The veteran's service-connected hemorrhoids are currently 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7336, which provides that a 10 
percent evaluation is warranted for external or internal 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent evaluation is warranted for external or internal 
hemorrhoids with persistent bleeding and with secondary 
anemia or with fissures.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7336.

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

A review of the evidence of record reflects subjective 
complaints of constant pain and persistent bleeding due to 
hemorrhoids.  The most recent VA examination noted an 
impression of moderately severe hemorrhoids with continued 
pain and bleeding.  The record is silent for medical evidence 
of anemia or the presence of fissures.  The October 1997 VA 
examiner noted no fissures were present upon examination.  

The Board recognizes that the evidence in support of an 
increased evaluation is less than overwhelming as there is no 
medical evidence of anemia or fissures.  However, the veteran 
has consistently complained of daily bleeding and pain and 
the most recent VA examiner described the veteran's 
hemorrhoids as moderately severe.  The Board concludes that 
with all reasonable doubt resolved in the veteran's favor, 
this evidence more nearly approximates to a 20 percent 
evaluation in that it demonstrates internal and external 
hemorrhoids with persistent bleeding.  

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  In the present case, 
there is no evidence the veteran's hemorrhoids result in 
marked interference with employment or frequent periods of 
hospitalization.  The Board recognizes that the veteran had 
reported missing as much as three to five days of work per 
month because of painful episodes with his rectum.  However, 
the Board is of the opinion that the veteran's reported 
absences of as much as three to five days a month do not rise 
to the level of marked interference with employment so as to 
warrant consideration of an extraschedular evaluation.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in the absence of an exceptional or unusual 
disability picture.  

II.  Hearing Loss

The veteran's claim for service connection for bilateral 
hearing loss was denied in a November 1994 rating decision on 
the basis that audiometric findings did not meet the criteria 
for a grant of entitlement to service connection for 
defective hearing.  The veteran was informed of that 
determination in a letter dated in December 1994.  He did not 
file a notice of disagreement as to the denial of entitlement 
to service connection for bilateral hearing loss.  The 
November 1994 rating decision therefore became final based 
upon the evidence then of record.  See 38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  However, a 
claim will be reopened if new and material evidence has been 
submitted since the last decision denying the claim on any 
basis.  See 38 U.S.C.A. §  5108; 38 C.F.R. §§ 3.156(a), 
20.1105 (2000); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  The veteran filed an application to reopen his claim 
in June 1997.

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

A great deal of medical evidence has been received since the 
RO's November 1994 rating decision, including a February 1997 
private audiological evaluation and a June 1997 VA 
audiological evaluation.  A June 1997 VA nursing note 
reflects an assessment of sensorineural hearing loss 
secondary to service noise exposure.  Bilateral high-pitched 
intermittent tinnitus was also noted on the VA audiological 
evaluation.  The Board is of the opinion that this evidence 
is not wholly cumulative or redundant of evidence previously 
on file and is sufficiently significant to this issue that it 
must be considered in order to fairly decide the merits of 
this claim.  The additional evidence is therefore new and 
material and the claim must be reopened.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  A claim reopened after new 
and material evidence has been received must be considered on 
a de novo basis.  See Mario v. Derwinski, 1 Vet. App. at 145.



ORDER

A 20 percent evaluation for service-connected hemorrhoids is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.  To this extent only, the appeal is granted.  



REMAND

In regard to the claim of entitlement to service connection 
for bilateral hearing loss, a review of the record reflects 
that the veteran has not been afforded a VA examination to 
determine the current severity and etiology of his claimed 
hearing loss.  The Board is of the opinion that additional 
development of the record is needed to enable the Board to 
render a final determination as to this issue, particularly 
in light of the June 1997 VA nursing note reflecting an 
assessment of sensorineural hearing loss secondary to service 
noise exposure.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Additionally, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The issue of entitlement to service connection for 
hypertension has been denied by the RO on the bases that the 
claim is not well grounded.  Because of the change in the law 
brought about by the Veterans Claims Assistance Act of 2000, 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Thus, for the aforementioned 
reasons, a remand of these issues is required.  

Finally, in regard to the issue of entitlement to an 
evaluation in excess of 20 percent for residuals of a left 
rib cage injury with bilateral costovertebral and right flank 
pain with arthritis of the thoracic spine, the record 
reflects that the veteran was last examined in October 1997.  
Although the examiner noted the ranges of motion of the 
lumbar spine, the normal ranges of motion were not given by 
the examiner, nor did he give an opinion as to functional 
loss, fatigability, or weakness.  Additionally, the veteran 
testified at his June 2000 RO hearing that his doctor told 
him he might have to retire because of right flank pain.  
(Transcript, page 13).  The Board is of the opinion that 
additional development of the record is needed to enable the 
Board to render a final determination as to this issue.  See 
Colvin v. Derwinski, 
1 Vet. App. at 175.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The veteran should be afforded a VA 
specialist examination of his hearing to 
determine the current severity and 
etiology of any hearing loss.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner and 
reviewed prior to the examination.  All 
necessary tests or studies should be 
performed and all findings must be 
reported in detail.  The examiner is 
requested to provide an interpretation of 
any audiological evaluation performed.  
The examiner is also requested to provide 
an opinion as to whether it is as least 
as likely as not that the veteran's 
bilateral hearing loss, if any, is 
related to noise exposure during military 
service.  The examiner should comment 
upon the presence or absence of tinnitus.  
All such information and opinions, when 
obtained, should be made a part of the 
veteran's claims file.  A complete 
rationale for any opinion expressed must 
be provided.

3.  The veteran should be afforded a VA 
specialist examination of his residuals of 
a left rib cage injury with bilateral 
costovertebral and right flank pain with 
arthritis of the thoracic spine.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner and 
reviewed prior to the examination.  All 
necessary tests or studies should be 
performed and all findings must be 
reported in detail.  All pertinent 
symptomatology should also be reported by 
the examiner in detail.  The examiner 
should report the ranges of motion of all 
affected areas of the spine in degrees of 
arc in all planes, with description of the 
normal ranges of motion.  The examiner is 
requested to give an opinion as to whether 
any limitation of motion is best described 
as slight, moderate, or severe.  

The examiner is requested to specifically 
comment upon the extent, if any, to which 
pain, supported by adequate pathology and 
evidenced by the visible behavior of the 
veteran, results in functional loss.  The 
examiner should carefully elicit all of 
the veteran's subjective complaints 
concerning this disability and offer an 
opinion as to whether there is adequate 
pathology present to support the level of 
each of the veteran's subjective 
complaints, including, but not limited to 
weakness, pain, and loss of sensation.  
The examiner should also make a specific 
determination as to whether each of the 
veteran's subjective complaints is related 
to his service-connected residuals of a 
left rib cage injury with bilateral 
costovertebral and right flank pain with 
arthritis of the thoracic spine.

Finally, the examiner is requested to 
comment upon whether the service-connected 
disability causes weakened motion, excess 
fatigability, and incoordination.  The 
examiner should comment on the severity of 
these manifestations and their effect on 
the ability of the veteran to perform 
average employment in a civilian 
occupation. A complete rationale for any 
opinion expressed must be provided.

4.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this REMAND.  If not, the RO should 
implement corrective action.

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 



